Giegerich, J.
Prior to the 1st day of January, 1898, the relators were Deputy Tax Commissioners under the former city government, and when the Greater ETew York charter went into Affect on that date, pursuant to the provisions of section 1536 thereof, they^were transferred to similar positions in the Department of Taxes and Assessments. The Municipal Civil Service Commissioners, in conformity with the requirements of section 123 of said Charter, prescribed certain regulations for. appointments to and promotions in the civil service in the City of ETew York, and for classification and examination therein, which were approved by the mayor thereof and promulgated on March 5th, 1898. According to such regulations the said positions were subject to a competitive examination, while all other deputy commissioners in the employ of the city were classified as holding noncompetitive positions. On March 31st, 1898, the Act (.chap, 186) amending the General Civil Service Law (Laws of 1883, chap. 354) went into effect, which act,' among other' things, provides that the civil service regulations of cities shall take effect only upon the approval of the Mayor of the city and the State'Civil Service'Commission; that within two months after the passage of the act the Mayors of the various cities shall “ cause to be arranged in classes the several clerks and persons employed or being in the public service of the City,” and that upon a failure to do so the State Civil Service Commission may, in a month, thereafter, adopt new regulations. The amendment prescribes furthermore (§ 3):' * * * “ if a person holding a position subject to competitive examination in the ' Civil Service of the State or of a City shall be removed or reduced the reasons therefor shall be stated in writing and filed with 'the head of the department dr other appointing officer, and the person so removed or reduced shall have an opportunity to make an explanation.” The relator Miller was summarily removed on May 2Jth, 1898, and the relator Herrick on the 1st day of June following, from the position so held, without charges having been made against either of them, and the contention is that their removal was in violation of the letter and spirit of the General Civil *155Service Law. Laws of 1883, chap. 354, as amended by chap. 186 of the Laws of 1898. It is claimed for the respondents, on the other hand, that section 887 of the said charter authorized the removal of Deputy Tax Commissioners without a hearing, notwithstanding the Law of 1898, since that section provides: “ Such deputy tax commissioners shall hold their office during the pleasure of the said board of taxes and assessments, and shall be subject to removal by the said board as deputies in the other city departments,” and the cases of People ex rel. Lee v. Waring, 7 App. Div. 594; aff’d, 149 N. Y. 621; People ex rel. Corsa v. Waring, 7 App. Div. 247; People ex rel. Throckmorton v. McCartney, 28 id. 138, are relied upon to support such contention. In those cases it was held that- the Street Cleaning Act, relative to the City of Hew York (Laws of 1892, chap. 269), as to the Street Cleaning Department of said City, was in conflict with certain provisions of the General Veteran Act-pertaining to removals (chap. 119, Laws of 1888, as amended by chap. 67, Laws of 1890), and that it was the intention of the Legislature to take the uniformed force of the department out of the provisions of the latter as it then existed. But in view' of the decision of the Court of Appeals, in People ex rel. Fleming v. Dalton, 158 N. Y. 175, Advance Sheets of Combined Official Series, No. 305, respecting the Act of 1898, these cases are inapplicable. In the case last cited the relator held a competitive position in the Department of Water Supply, i. e., foreman of a repair yard, to which, he had been regularly assigned, pursuant to said section 1536 of the Charter in question, and the respondents’ counsel contended that he was removable at the pleasure of the head of such department, under the provisions of-the last cited section, which, so far as it related to the question under review, provided that “ the head of every department * * * shall have power upon assuming office, or at any time thereafter, to remove any person assigned to service under him by said plan "* * * .” However, the court' held that the Law of 1898 applied to the City of Hew York; that as the new civil service regulations of the said city, whereunder his position was classified as subject to competitive examination, were in force when the relator was removed, he was entitled, under section 3 of said last-mentioned act, to have the reasons for his removal stated in writing, filed, and an opportunity afforded him to make an explanation, and that, hence his' removal was, in the absence of compliance with such requirements, without warrant of law: *156Bartlett, J., who spoke for a majority of the court, said ,(pp. 181, 182): ■ “ We come now to consider the act of 1898 (chap. 186), but before doing so, will refer to our decision in the ease of People ex rel. Leet v. Keller, 157 N. Y. 90, which seems to have been the subject of considerable misapprehension. The relator in that case-was superintendent of the city hospital in the old city of New York, and his position was subject to a competitive examination. On January 1, 1898, he was transferred to the employment of the new city and was thereafter removed' to take effect April 1st, 1898. On March 5th, 1898, new civil service regulations went into effect in the present city of New York, under which the position of the relator was classified as non-competitive. Relator defended on the ground that he was removed without-the reasons being stated in writing, filed, and opportunity for him to make an explanation as provided in the act of 1898. ' The two questions before us in that case were, first, did the - act of 1898 o apply to the city of New York, and, second, was it a defense under the facts disclosed ? If the act did not apply to the city of New York there was no necessity to construe it; but a majority of the court decided, by construing it, that it did apply and held that as the new civil service regulations.for the city of New York took effect March 5th, 1898, and the act of 1898 did not become a law until March 31st, 1898, the act gave ninety days in which the new.and existing regulations might be approved by the state civil service commission, and that they were in force in the meantime! . This resulted in our holding the removal of the relator regular on April 1st, 1898. The opinion, in the first ground discussed, expresses the view of the dissenting judges, and in the second ground deals with the decision of the court. The case at bar presents a very different question than the Leet case, just referred to, but does involve the applicability of the act of 1898 to the city of New York. (We have treated the latter question as if open, in order to discuss it. In the casé before us the relator’s position'' was not only competitive under the regulations of the old city, but was classified as competitive under the civil service regulations of the present city. It, therefore, follows that if the act of 1898 applies to the city of New. York, the relator was improperly removed, as under that act he was entitled to have the reasons fdr his removal stated in writing, filed, and an opportunity afforded him to explain. As we have reached the conclusion that - there is no separate and distinct civil service system provided for the' *157present city of Hew York in its charter, and that the general civil service laws of the state are applicable to that city, save where repealed directly, or by implication by that charter, it follows, subject to this limitation, that the act of 1883 (chap. 354), as amended by various acts, and finally amended by the act of 1898 (chap. 186), is applicable to the city of Hew York. The act of 1898 modified and repealed the provisions of the Greater Hew York charter so far as inconsistent with it, and subjected the present city to new civil service provisions by amending the act of 1883.” Again, at page. 184, the learned justice said: “We are of opinion that the legislative intention is clearly manifested to make this act general and applicable to the entire state.” So far, therefore, as the provisions of the charter, relating to matters of civil service, are inconsistent with the provisions of the Civil Service Law of 1898, they must, under the principles of the decision in the Fleming case, be deemed to have been repealed, and I find no reason for holding that the inconsistency, as to the provisions for removal of deputy tax commissioners, was not within the contemplation of the legislature when enacting the General Law of 1898, according to the spirit of the decision in the last-mentioned case. Whatever conflict of fact is found in the papers with respect to the Herrick case has to do with another ground for mandamus, and upon the admitted facts, I am led to conclude that the relators are each entitled to the writs sought upon the ground that as they were in the competitive class, their removal from office, without written charges, and an opportunity for explanation, was contrary to law. Applications granted, with $25 costs of each proceeding.
Applications granted, with costs.